STATE OF MICHIGAN

                             COURT OF APPEALS



ANGELENA JOY MCCONCHIE,                                               FOR PUBLICATION
                                                                      September 15, 2015
               Plaintiff-Appellant,

v                                                                     No. 326651
                                                                      Livingston Circuit Court
                                                                      Family Division
JOSHUA DAVID VOIGHT,                                                  LC No. 10-044132-DZ

               Defendant-Appellee.


Before: SAWYER, P.J., and M. J. KELLY and SHAPIRO, JJ.

SAWYER, P.J. (dissenting).

       I respectfully dissent.

        While I do not necessarily disagree with the reasoning of the majority and its conclusion
that this matter was mishandled by the referee, I do disagree that the best remedy is to reverse the
lower court and have it start over. I reach this conclusion in light of the trial court’s indication
that the referee’s recommendation would only constitute a temporary order pending a full
resolution of the matter and an entry of a final order. At this stage, I believe that the better and
more expeditious resolution of this case would be merely to remand the matter to the trial court
with directions that the trial court itself shall conduct the evidentiary hearing necessary to reach a
final disposition of this matter and to promptly enter an order reaching a final resolution of this
matter. Thereafter, any party dissatisfied with the trial court’s resolution of the matter could
pursue an appeal.



                                                              /s/ David H. Sawyer




                                                 -1-